JOHNSON, J.
The husband appeals from the provisions of a dissolution decree.
The parties are both 29 years old. The wife is a bookkeeper-secretary, earning $336 per month take home. The husband is a sheetmetal worker earning $928 per month take home.
 The court awarded custody of the parties’ two children, ages 7 and 10, to the husband. The court erred in not requiring the wife to contribute to the children’s support. Both parents have an obligation to support their minor children, ORS 109.010 and 109.030, and it is sound public policy to require a noncustodial parent who is financially capable of contributing to do so even though the custodial parent’s income is sufficient to support the children without such contribution. ORS 107.105(l)(b). The wife’s current earnings prevent her from making a substantial contribution, but warrant ordering her to pay child support of $15 per child per month.
The husband’s other contentions do not warrant discussion.
Affirmed as modified. No costs to either party.